DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 3/21/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-18 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 3/21/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings were received on 12/22/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 3, 6, 7, 8, 9, 12, 13, 14, 15 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 5 of U.S. Patent No. 10470223 in view of Zhang et al. US 20120324315. 

As to claim 1:
U.S. Patent No. 10470223 discloses:
U.S. Patent Application 17560011
U.S. Patent No. 10470223
A communications device, comprising:


a transceiver, configured to send a transmission frame, wherein the transmission frame comprises a first part and a second part, the first part of the transmission frame is sent 

using a first quantity of subcarriers, the second part of the transmission frame is sent using a second quantity of subcarriers, the first quantity is not equal to the second quantity, 


A communication device, comprising: a transceiver, 

the transceiver configured to send a transmission frame to a second communications device wherein the transmission frame comprises a first part and a second part, 

wherein the transceiver sends the first part of the transmission frame by using a first quantity of subcarriers, wherein the transceiver sends the second part of the transmission frame by using a second quantity of subcarriers, and wherein the first quantity is not equal to the second quantity, and 

wherein a subcarrier spacing of the first part is greater than a subcarrier spacing of the second part; wherein a transmission bandwidth used by the first part of the transmission frame and the second part of the transmission frame are equal; 

wherein the first part of the transmission frame comprises a preamble part of the transmission frame, wherein the second part of the transmission frame comprises a data part of the transmission frame, and wherein the preamble part of the transmission frame carries information required for the second communications device to demodulate the second part of the transmission frame; wherein the information required for the second communication device to demodulate the second part of the transmission frame includes: MCS information of the second part of the transmission frame; and wherein the data part of the transmission frame includes control information and data information, wherein the control information includes at least scheduling information. (claim 1)



U.S. Patent No. 10470223 as described above does not explicitly teach:
a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal, and a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.

However, Zhang et al. further teaches a same subcarrier spacing for different bandwidths capability which includes:
a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal, and a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.
 (“At block 424, second OFDM symbols are generated to include the second constellation symbols produced at block 422. Each of the second OFDM symbols utilizes a second tone spacing, and includes a second number of non-zero tones that collectively span a second bandwidth. The second tone spacing is the same as the first tone spacing of the first OFDM symbols generated at block 414 (i.e. the same clock rate is used at blocks 414 and 424). The second number of non-zero tones is less than the first number of non-zero tones in the first OF DM symbols generated at block 414. The non-zero tones of the second OFDM symbols collectively span a second bandwidth that is less than the first bandwidth of the first OFDM symbols.”; Zhang et al.; 0093)
(where
“second tone spacing is the same as the first tone spacing” maps to “a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers”,
“a second bandwidth that is less than the first bandwidth” maps to “a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same subcarrier spacing for different bandwidths capability of Zhang et al. into U.S. Patent No. 10470223. By modifying the communication/processing of U.S. Patent No. 10470223  to include the same subcarrier spacing for different bandwidths capability as taught by the communication/processing of Zhang et al., the benefits of improved sensitivity (Zhang et al.; 0048) are achieved.

As to claim 2:
U.S. Patent No. 10470223 discloses:
U.S. Patent Application 17560011
U.S. Patent No. 10470223































wherein the first part of the transmission frame comprises a preamble part of the transmission frame, the second part of the transmission frame comprises a data part of the transmission frame, and the preamble part of the transmission frame carries information required for a second communications device to demodulate the second part of the transmission frame.

A communication device, comprising: a transceiver, 

the transceiver configured to send a transmission frame to a second communications device wherein the transmission frame comprises a first part and a second part, 

wherein the transceiver sends the first part of the transmission frame by using a first quantity of subcarriers, wherein the transceiver sends the second part of the transmission frame by using a second quantity of subcarriers, and wherein the first quantity is not equal to the second quantity, and 

wherein a subcarrier spacing of the first part is greater than a subcarrier spacing of the second part; wherein a transmission bandwidth used by the first part of the transmission frame and the second part of the transmission frame are equal; 

wherein the first part of the transmission frame comprises a preamble part of the transmission frame, wherein the second part of the transmission frame comprises a data part of the transmission frame, and 

wherein the preamble part of the transmission frame carries information required for the second communications device to demodulate the second part of the transmission frame; wherein the information required for the second communication device to demodulate the second part of the transmission frame includes: MCS information of the second part of the transmission frame; and wherein the data part of the transmission frame includes control information and data information, wherein the control information includes at least scheduling information. (claim 1)



As to claim 3:
U.S. Patent No. 10470223 discloses:
	wherein the preamble part of the transmission frame comprises a legacy short training field (L-STF), a legacy long training field (L-LTF), legacy signaling (L-SIG), and a high efficiency wireless local area network signaling (HEW-SIG), and wherein the HEW-SIG carries the information required for the second communications device to demodulate the second part of the transmission frame.
	(“The communication device according to claim 1, wherein the preamble part of the transmission frame comprises a legacy short training (L-STF) field, a legacy long training (L-LTF) field, legacy signaling (L-SIG), and a high efficiency wireless local area network signaling (HEW-SIG), wherein the HEW-SIG carries the information required for the second communication device to demodulate the second part of the transmission frame.”; claim 2)

As to claim 6:
U.S. Patent No. 10470223 as described above does not explicitly teach:
wherein the communications device is a wireless access point (AP).
      
However, Zhang et al. further teaches an access point capability which includes:
wherein the communications device is a wireless access point (AP).
(“When operating in an infrastructure mode, wireless local area networks (WLANs) typically include an access point (AP) and one or more client stations. WLANs have evolved rapidly over the past decade. Development of WLAN standards such as the Institute for Electrical and Electronics Engineers (IEEE) 802.11a, 802.11b, 802.11g, and 802.11n Standards has improved single-user peak data throughput. For example, the IEEE 802.11b Standard specifies a single-user peak throughput of 11 megabits per second (Mbps), the IEEE 802.11a and 802.11g Standards specify a single-user peak throughput of 54 Mbps, the IEEE 802.11n Standard specifies a single-user peak throughput of 600 Mbps, and the IEEE 802.11ac Standard specifies a single-user peak throughput in the gigabits per second (Gbps) range.”; Zhang et al.; 0016)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access point capability of Zhang et al. into U.S. Patent No. 10470223. By modifying the communication/processing of U.S. Patent No. 10470223 to include the access point capability as taught by the communication/processing of Zhang et al., the benefits of improved sensitivity (Zhang et al.; 0048) are achieved.

As to claim 7:
U.S. Patent No. 10470223 discloses:
U.S. Patent Application 17560011
U.S. Patent No. 10470223
A communications device, comprising:

a transceiver, configured to receive a transmission frame, wherein the transmission frame comprises a first part and a second part, the first part of the transmission frame is received using Fourier transform of a first quantity of subcarriers, the second part of the transmission frame is received using Fourier transform of a second quantity of subcarriers, 










































the first quantity is not equal to the second quantity, 
A communication device, comprising: 

a transceiver, the transceiver configured to receive a transmission frame sent by a first communication device, wherein the transmission frame comprises a first part and a second part, wherein the first part of the transmission frame is sent by the first communication device by using a first quantity of subcarriers, wherein the second part of the transmission frame is sent by the first communication device by using a second quantity of subcarriers, wherein the transceiver receives the first part of the transmission frame by using Fourier transform of the first quantity, and wherein the transceiver receives the second part of the transmission frame by using Fourier transform of the second quantity; wherein a subcarrier spacing of the first part is greater than a subcarrier spacing of the second part; wherein the first part of the transmission frame comprises a preamble part of the transmission frame, wherein the second part of the transmission frame comprises a data part of the transmission frame, and wherein the preamble part of the transmission frame carries information required for the second communication device to demodulate the second part of the transmission frame; the information required for the second communication device to demodulate the second part of the transmission frame includes: MCS information of the second part of the transmission frame; and wherein the data part of the transmission frame includes control information and data information, wherein the control information includes at least scheduling information. (claim 5)

A communication device, comprising: a transceiver, the transceiver configured to send a transmission frame to a second communications device wherein the transmission frame comprises a first part and a second part, wherein the transceiver sends the first part of the transmission frame by using a first quantity of subcarriers, wherein the transceiver sends the second part of the transmission frame by using a second quantity of subcarriers, and wherein the first quantity is not equal to the second quantity, and wherein a subcarrier spacing of the first part is greater than a subcarrier spacing of the second part; wherein a transmission bandwidth used by the first part of the transmission frame and the second part of the transmission frame are equal; wherein the first part of the transmission frame comprises a preamble part of the transmission frame, wherein the second part of the transmission frame comprises a data part of the transmission frame, and wherein the preamble part of the transmission frame carries information required for the second communications device to demodulate the second part of the transmission frame; wherein the information required for the second communication device to demodulate the second part of the transmission frame includes: MCS information of the second part of the transmission frame; and wherein the data part of the transmission frame includes control information and data information, wherein the control information includes at least scheduling information. (claim 1)



U.S. Patent No. 10470223 as described above does not explicitly teach:
a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal, and a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.
.
However, Zhang et al. further teaches a same subcarrier spacing for different bandwidths capability which includes:
a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal, and a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.
 (“At block 424, second OFDM symbols are generated to include the second constellation symbols produced at block 422. Each of the second OFDM symbols utilizes a second tone spacing, and includes a second number of non-zero tones that collectively span a second bandwidth. The second tone spacing is the same as the first tone spacing of the first OFDM symbols generated at block 414 (i.e. the same clock rate is used at blocks 414 and 424). The second number of non-zero tones is less than the first number of non-zero tones in the first OF DM symbols generated at block 414. The non-zero tones of the second OFDM symbols collectively span a second bandwidth that is less than the first bandwidth of the first OFDM symbols.”; Zhang et al.; 0093)
(where
“second tone spacing is the same as the first tone spacing” maps to “a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers”,
“a second bandwidth that is less than the first bandwidth” maps to “a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same subcarrier spacing for different bandwidths capability of Zhang et al. into U.S. Patent No. 10470223. By modifying the communication/processing of U.S. Patent No. 10470223  to include the same subcarrier spacing for different bandwidths capability as taught by the communication/processing of Zhang et al., the benefits of improved sensitivity (Zhang et al.; 0048) are achieved.

As to claim 8:
U.S. Patent No. 10470223 discloses:
U.S. Patent Application 17560011
U.S. Patent No. 10470223































wherein the first part of the transmission frame comprises a preamble part of the transmission frame, the second part of the transmission frame comprises a data part of the transmission frame, and the preamble part of the transmission frame carries information required for a second communications device to demodulate the second part of the transmission frame.

A communication device, comprising: a transceiver, 

the transceiver configured to send a transmission frame to a second communications device wherein the transmission frame comprises a first part and a second part, 

wherein the transceiver sends the first part of the transmission frame by using a first quantity of subcarriers, wherein the transceiver sends the second part of the transmission frame by using a second quantity of subcarriers, and wherein the first quantity is not equal to the second quantity, and 

wherein a subcarrier spacing of the first part is greater than a subcarrier spacing of the second part; wherein a transmission bandwidth used by the first part of the transmission frame and the second part of the transmission frame are equal; 

wherein the first part of the transmission frame comprises a preamble part of the transmission frame, wherein the second part of the transmission frame comprises a data part of the transmission frame, and 

wherein the preamble part of the transmission frame carries information required for the second communications device to demodulate the second part of the transmission frame; wherein the information required for the second communication device to demodulate the second part of the transmission frame includes: MCS information of the second part of the transmission frame; and wherein the data part of the transmission frame includes control information and data information, wherein the control information includes at least scheduling information. (claim 1)


As to claim 9:
U.S. Patent No. 10470223 discloses:
	wherein the preamble part of the transmission frame comprises a legacy short training field (L-STF), a legacy long training field (L-LTF), legacy signaling (L-SIG), and a high efficiency wireless local area network signaling (HEW-SIG), and wherein the HEW-SIG carries the information required for the second communications device to demodulate the second part of the transmission frame.
	(“The communication device according to claim 1, wherein the preamble part of the transmission frame comprises a legacy short training (L-STF) field, a legacy long training (L-LTF) field, legacy signaling (L-SIG), and a high efficiency wireless local area network signaling (HEW-SIG), wherein the HEW-SIG carries the information required for the second communication device to demodulate the second part of the transmission frame.”; claim 2)

	As to claim 12:
U.S. Patent No. 10470223 as described above does not explicitly teach:
wherein the communications device is a user station (STA).
.
However, Zhang et al. further teaches station capability which includes:
wherein the communications device is a user station (STA).
(“When operating in an infrastructure mode, wireless local area networks (WLANs) typically include an access point (AP) and one or more client stations. WLANs have evolved rapidly over the past decade. Development of WLAN standards such as the Institute for Electrical and Electronics Engineers (IEEE) 802.11a, 802.11b, 802.11g, and 802.11n Standards has improved single-user peak data throughput. For example, the IEEE 802.11b Standard specifies a single-user peak throughput of 11 megabits per second (Mbps), the IEEE 802.11a and 802.11g Standards specify a single-user peak throughput of 54 Mbps, the IEEE 802.11n Standard specifies a single-user peak throughput of 600 Mbps, and the IEEE 802.11ac Standard specifies a single-user peak throughput in the gigabits per second (Gbps) range.”; Zhang et al.; 0016)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the station for different bandwidths capability of Zhang et al. into U.S. Patent No. 10470223. By modifying the communication/processing of U.S. Patent No. 10470223  to include the station for different bandwidths capability as taught by the communication/processing of Zhang et al., the benefits of improved sensitivity (Zhang et al.; 0048) are achieved.

As to claim 13:
U.S. Patent No. 10470223 discloses:
U.S. Patent Application 17560011
U.S. Patent No. 10470223
A data transmission method, comprising:

sending, by a communications device, a transmission frame, wherein the transmission frame comprises a first part and a second part, 


the first part of the transmission frame is sent using a first quantity of subcarriers, the second part of the transmission frame is sent using a second quantity of subcarriers, the first quantity is not equal to the second quantity, 
A communication device, comprising: a transceiver, 

the transceiver configured to send a transmission frame to a second communications device wherein the transmission frame comprises a first part and a second part, 

wherein the transceiver sends the first part of the transmission frame by using a first quantity of subcarriers, wherein the transceiver sends the second part of the transmission frame by using a second quantity of subcarriers, and wherein the first quantity is not equal to the second quantity, and 

wherein a subcarrier spacing of the first part is greater than a subcarrier spacing of the second part; wherein a transmission bandwidth used by the first part of the transmission frame and the second part of the transmission frame are equal; 

wherein the first part of the transmission frame comprises a preamble part of the transmission frame, wherein the second part of the transmission frame comprises a data part of the transmission frame, and wherein the preamble part of the transmission frame carries information required for the second communications device to demodulate the second part of the transmission frame; wherein the information required for the second communication device to demodulate the second part of the transmission frame includes: MCS information of the second part of the transmission frame; and wherein the data part of the transmission frame includes control information and data information, wherein the control information includes at least scheduling information. (claim 1)



U.S. Patent No. 10470223 as described above does not explicitly teach:
a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal, and a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.

However, Zhang et al. further teaches a same subcarrier spacing for different bandwidths capability which includes:
a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal, and a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.
 (“At block 424, second OFDM symbols are generated to include the second constellation symbols produced at block 422. Each of the second OFDM symbols utilizes a second tone spacing, and includes a second number of non-zero tones that collectively span a second bandwidth. The second tone spacing is the same as the first tone spacing of the first OFDM symbols generated at block 414 (i.e. the same clock rate is used at blocks 414 and 424). The second number of non-zero tones is less than the first number of non-zero tones in the first OF DM symbols generated at block 414. The non-zero tones of the second OFDM symbols collectively span a second bandwidth that is less than the first bandwidth of the first OFDM symbols.”; Zhang et al.; 0093)
(where
“second tone spacing is the same as the first tone spacing” maps to “a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers”,
“a second bandwidth that is less than the first bandwidth” maps to “a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same subcarrier spacing for different bandwidths capability of Zhang et al. into U.S. Patent No. 10470223. By modifying the communication/processing of U.S. Patent No. 10470223  to include the same subcarrier spacing for different bandwidths capability as taught by the communication/processing of Zhang et al., the benefits of improved sensitivity (Zhang et al.; 0048) are achieved.

As to claim 14:
U.S. Patent No. 10470223 discloses:
U.S. Patent Application 17560011
U.S. Patent No. 10470223































wherein the first part of the transmission frame comprises a preamble part of the transmission frame, the second part of the transmission frame comprises a data part of the transmission frame, and the preamble part of the transmission frame carries information required for a second communications device to demodulate the second part of the transmission frame.

A communication device, comprising: a transceiver, 

the transceiver configured to send a transmission frame to a second communications device wherein the transmission frame comprises a first part and a second part, 

wherein the transceiver sends the first part of the transmission frame by using a first quantity of subcarriers, wherein the transceiver sends the second part of the transmission frame by using a second quantity of subcarriers, and wherein the first quantity is not equal to the second quantity, and 

wherein a subcarrier spacing of the first part is greater than a subcarrier spacing of the second part; wherein a transmission bandwidth used by the first part of the transmission frame and the second part of the transmission frame are equal; 

wherein the first part of the transmission frame comprises a preamble part of the transmission frame, wherein the second part of the transmission frame comprises a data part of the transmission frame, and 

wherein the preamble part of the transmission frame carries information required for the second communications device to demodulate the second part of the transmission frame; wherein the information required for the second communication device to demodulate the second part of the transmission frame includes: MCS information of the second part of the transmission frame; and wherein the data part of the transmission frame includes control information and data information, wherein the control information includes at least scheduling information. (claim 1)



As to claim 15:
U.S. Patent No. 10470223 discloses:
	wherein the preamble part of the transmission frame comprises a legacy short training field (L-STF), a legacy long training field (L-LTF), legacy signaling (L-SIG), and a high efficiency wireless local area network signaling (HEW-SIG), and wherein the HEW-SIG carries the information required for the second communications device to demodulate the second part of the transmission frame.
	(“The communication device according to claim 1, wherein the preamble part of the transmission frame comprises a legacy short training (L-STF) field, a legacy long training (L-LTF) field, legacy signaling (L-SIG), and a high efficiency wireless local area network signaling (HEW-SIG), wherein the HEW-SIG carries the information required for the second communication device to demodulate the second part of the transmission frame.”; claim 2)

As to claim 18:
U.S. Patent No. 10470223 as described above does not explicitly teach:
wherein the communications device is a wireless access point (AP).
      
However, Zhang et al. further teaches an access point capability which includes:
wherein the communications device is a wireless access point (AP).
(“When operating in an infrastructure mode, wireless local area networks (WLANs) typically include an access point (AP) and one or more client stations. WLANs have evolved rapidly over the past decade. Development of WLAN standards such as the Institute for Electrical and Electronics Engineers (IEEE) 802.11a, 802.11b, 802.11g, and 802.11n Standards has improved single-user peak data throughput. For example, the IEEE 802.11b Standard specifies a single-user peak throughput of 11 megabits per second (Mbps), the IEEE 802.11a and 802.11g Standards specify a single-user peak throughput of 54 Mbps, the IEEE 802.11n Standard specifies a single-user peak throughput of 600 Mbps, and the IEEE 802.11ac Standard specifies a single-user peak throughput in the gigabits per second (Gbps) range.”; Zhang et al.; 0016)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access point capability of Zhang et al. into U.S. Patent No. 10470223. By modifying the communication/processing of U.S. Patent No. 10470223 to include the access point capability as taught by the communication/processing of Zhang et al., the benefits of improved sensitivity (Zhang et al.; 0048) are achieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 6, 13, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120127940 (U.S. Patent Application Publications citation #7 listed on IDS dated 3/21/2022) in view of Zhang et al. US 20120324315.

As to claim 1:
Lee et al. discloses:
A communications device, comprising:
a transceiver, configured to send a transmission frame, wherein the transmission frame comprises a first part and a second part, the first part of the transmission frame is sent using a first quantity of subcarriers, the second part of the transmission frame is sent using a second quantity of subcarriers, the first quantity is not equal to the second quantity,
(“The number of subcarriers (e.g., 52) allocated to the VHTSIG-A is smaller than the number of subcarriers (e.g., 56) allocated to the VHTSIG-B. This means that frequency domain resources allocated to the VHTSIG-A are smaller than frequency domain resources allocated to the VHTSIG-B. This is because the VHTSIG-A is decoded using the channel estimation of an L-LTF in order to maintain backward compatibility.”; Lee et al.; 0104)
(“FIG. 4 shows an example of a PLCP frame applied to a VHT system according to the present invention.”; Lee et al.; 0066)
(where
“PLCP frame” maps to “transmission frame”
“VHTSIG-A”/FIGs. 4-5 maps to “first part”,
“VHTSIG-B”/FIGs 4-5 maps to “second part”
“number of subcarriers (e.g., 52) allocated to the VHTSIG-A” maps to “first quantity of subcarriers”,
“number of subcarriers (e.g., 56) allocated to the VHTSIG-B” maps to “second quantity of subcarriers”,
“52” is not equal to “56” which maps to “not equal”

a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal, and 
(where
“frequency domain resources allocated to the VHTSIG-A are smaller than frequency domain resources allocated to the VHTSIG-B” maps to “a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal”, where “smaller” maps to “not equal”

	Lee et al. teaches transmission of a frame with legacy and VHT portions, where the legacy and VHT portions have different subcarriers and different bandwidths.
      
Lee et al. as described above does not explicitly teach:
a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.

However, Zhang et al. further teaches a same subcarrier spacing for different bandwidths capability which includes:
a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.
(“At block 424, second OFDM symbols are generated to include the second constellation symbols produced at block 422. Each of the second OFDM symbols utilizes a second tone spacing, and includes a second number of non-zero tones that collectively span a second bandwidth. The second tone spacing is the same as the first tone spacing of the first OFDM symbols generated at block 414 (i.e. the same clock rate is used at blocks 414 and 424). The second number of non-zero tones is less than the first number of non-zero tones in the first OF DM symbols generated at block 414. The non-zero tones of the second OFDM symbols collectively span a second bandwidth that is less than the first bandwidth of the first OFDM symbols.”; Zhang et al.; 0093)
(where
“second tone spacing is the same as the first tone spacing” maps to “a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers”,

      	Zhang et al. teaches transmission of legacy and HEW portions with different bandwidths and with the same subcarrier spacing.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same subcarrier spacing for different bandwidths capability of Zhang et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the same subcarrier spacing for different bandwidths capability as taught by the communication/processing of Zhang et al., the benefits of improved performance (Lee et al.; 0212) with improved sensitivity (Zhang et al.; 0048) are achieved.

As to claim 2:
Lee et al. discloses:
	wherein the first part of the transmission frame comprises a preamble part of the transmission frame, the second part of the transmission frame comprises a data part of the transmission frame, and the preamble part of the transmission frame carries information required for a second communications device to demodulate the second part of the transmission frame.
	(“A plurality of the VHT-LTFs 460 is included and used for channel estimation for demodulating the VHTSIG-B 470 and the data 480. The VHT-LTF 460 can also be referred to as a data VHT-LTF. In addition, an extension VHT-LTF for channel sounding can be used.”; Lee et al.; 0071)
	(“A VHT PLCP frame 300 includes a VHTSIG-A field 330, a VHTSIG-B field 340, and a DATA field 360. Each of the VHTSIG-A field 330 and the VHTSIG-B field 340 includes control information which is necessary for a reception STA to demodulate and decode the DATA field 360. The names of the VHTSIG-A field 330 and the VHTSIG-B field 340 are arbitrary and can be represented in various ways by first control information and second control information, respectively, or a first control signal and a second control signal, respectively.”; Lee et al.; 0059)

As to claim 3:
Lee et al. discloses:
	wherein the preamble part of the transmission frame comprises a legacy short training field (L-STF), a legacy long training field (L-LTF), legacy signaling (L-SIG), and a high efficiency wireless local area network signaling (HEW-SIG), and wherein the HEW-SIG carries the information required for the second communications device to demodulate the second part of the transmission frame.
	(“A VHT PLCP frame 300 includes a VHTSIG-A field 330, a VHTSIG-B field 340, and a DATA field 360. Each of the VHTSIG-A field 330 and the VHTSIG-B field 340 includes control information which is necessary for a reception STA to demodulate and decode the DATA field 360. The names of the VHTSIG-A field 330 and the VHTSIG-B field 340 are arbitrary and can be represented in various ways by first control information and second control information, respectively, or a first control signal and a second control signal, respectively.”; Lee et al.; 0059)
	(where, see FIGs 3-4, where “VHTSIG-A” maps to “HEW-SIG”

As to claim 6:
Lee et al. discloses:
	wherein the communications device is a wireless access point (AP).
	(“The time and frequency domains supported by only a VHT-STA or a VHT-AP are allocated to an STF, an LTF, and STA-specific control information in the region not providing backward compatibility. Accordingly, backward compatibility can be guaranteed, and higher frequency efficiency can be provided to a VHT-STA supporting MU-MIMO.”; Lee et al.; 0106)

As to claim 13:
Lee et al. discloses:
A data transmission method, comprising:
sending, by a communications device, a transmission frame, wherein the transmission frame comprises a first part and a second part, the first part of the transmission frame is sent using a first quantity of subcarriers, the second part of the transmission frame is sent using a second quantity of subcarriers, the first quantity is not equal to the second quantity,
(“The number of subcarriers (e.g., 52) allocated to the VHTSIG-A is smaller than the number of subcarriers (e.g., 56) allocated to the VHTSIG-B. This means that frequency domain resources allocated to the VHTSIG-A are smaller than frequency domain resources allocated to the VHTSIG-B. This is because the VHTSIG-A is decoded using the channel estimation of an L-LTF in order to maintain backward compatibility.”; Lee et al.; 0104)
(“FIG. 4 shows an example of a PLCP frame applied to a VHT system according to the present invention.”; Lee et al.; 0066)
(where
“PLCP frame” maps to “transmission frame”
“VHTSIG-A”/FIGs. 4-5 maps to “first part”,
“VHTSIG-B”/FIGs 4-5 maps to “second part”
“number of subcarriers (e.g., 52) allocated to the VHTSIG-A” maps to “first quantity of subcarriers”,
“number of subcarriers (e.g., 56) allocated to the VHTSIG-B” maps to “second quantity of subcarriers”,
“52” is not equal to “56” which maps to “not equal”

a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal, and (where
“frequency domain resources allocated to the VHTSIG-A are smaller than frequency domain resources allocated to the VHTSIG-B” maps to “a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal”, where “smaller” maps to “not equal”

	Lee et al. teaches transmission of a frame with legacy and VHT portions, where the legacy and VHT portions have different subcarriers and different bandwidths.
      
Lee et al. as described above does not explicitly teach:
a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.

However, Zhang et al. further teaches a same subcarrier spacing for different bandwidths capability which includes:
a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.
(“At block 424, second OFDM symbols are generated to include the second constellation symbols produced at block 422. Each of the second OFDM symbols utilizes a second tone spacing, and includes a second number of non-zero tones that collectively span a second bandwidth. The second tone spacing is the same as the first tone spacing of the first OFDM symbols generated at block 414 (i.e. the same clock rate is used at blocks 414 and 424). The second number of non-zero tones is less than the first number of non-zero tones in the first OF DM symbols generated at block 414. The non-zero tones of the second OFDM symbols collectively span a second bandwidth that is less than the first bandwidth of the first OFDM symbols.”; Zhang et al.; 0093)
(where
“second tone spacing is the same as the first tone spacing” maps to “a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers”,

      	Zhang et al. teaches transmission of legacy and HEW portions with different bandwidths and with the same subcarrier spacing.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same subcarrier spacing for different bandwidths capability of Zhang et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the same subcarrier spacing for different bandwidths capability as taught by the communication/processing of Zhang et al., the benefits of improved performance (Lee et al.; 0212) with improved sensitivity (Zhang et al.; 0048) are achieved.

As to claim 14:
Lee et al. discloses:
	wherein the first part of the transmission frame comprises a preamble part of the transmission frame, the second part of the transmission frame comprises a data part of the transmission frame, and the preamble part of the transmission frame carries information required for a second communications device to demodulate the second part of the transmission frame.
	(“A plurality of the VHT-LTFs 460 is included and used for channel estimation for demodulating the VHTSIG-B 470 and the data 480. The VHT-LTF 460 can also be referred to as a data VHT-LTF. In addition, an extension VHT-LTF for channel sounding can be used.”; Lee et al.; 0071)
	(“A VHT PLCP frame 300 includes a VHTSIG-A field 330, a VHTSIG-B field 340, and a DATA field 360. Each of the VHTSIG-A field 330 and the VHTSIG-B field 340 includes control information which is necessary for a reception STA to demodulate and decode the DATA field 360. The names of the VHTSIG-A field 330 and the VHTSIG-B field 340 are arbitrary and can be represented in various ways by first control information and second control information, respectively, or a first control signal and a second control signal, respectively.”; Lee et al.; 0059)

As to claim 15:
Lee et al. discloses:
	wherein the preamble part of the transmission frame comprises a legacy short training field (L-STF), a legacy long training field (L-LTF), legacy signaling (L-SIG), and a high efficiency wireless local area network signaling (HEW-SIG), and wherein the HEW-SIG carries the information required for the second communications device to demodulate the second part of the transmission frame.
	(“A VHT PLCP frame 300 includes a VHTSIG-A field 330, a VHTSIG-B field 340, and a DATA field 360. Each of the VHTSIG-A field 330 and the VHTSIG-B field 340 includes control information which is necessary for a reception STA to demodulate and decode the DATA field 360. The names of the VHTSIG-A field 330 and the VHTSIG-B field 340 are arbitrary and can be represented in various ways by first control information and second control information, respectively, or a first control signal and a second control signal, respectively.”; Lee et al.; 0059)
	(where, see FIGs 3-4, where “VHTSIG-A” maps to “HEW-SIG”

As to claim 18:
Lee et al. discloses:
	wherein the communications device is a wireless access point (AP).
	(“The time and frequency domains supported by only a VHT-STA or a VHT-AP are allocated to an STF, an LTF, and STA-specific control information in the region not providing backward compatibility. Accordingly, backward compatibility can be guaranteed, and higher frequency efficiency can be provided to a VHT-STA supporting MU-MIMO.”; Lee et al.; 0106)

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120127940 (U.S. Patent Application Publications citation #7 listed on IDS dated 3/21/2022) in view of Zhang et al. US 20120324315 and in further view of Cheong et al. US 20130188572 and Choi et al. WO 2013176394 (citations are from English translation).

As to claim 4: 
Lee et al. as described above does not explicitly teach:
wherein the HEW-SIG carrying the information required for the second communications device to demodulate the second part of the transmission frame includes:
the HEW-SIG carrying at least one of subcarrier quantity information used by the second part of the transmission frame or Modulation and Coding Scheme (MCS) information of the second part of the transmission frame.

However, Cheong et al. further teaches an MCS capability which includes:
wherein the HEW-SIG carrying the information required for the second communications device to demodulate the second part of the transmission frame includes:
the HEW-SIG carrying at least one of ... or Modulation and Coding Scheme (MCS) information of the second part of the transmission frame.
(“In detail, first, in the case of the W Hz bandwidth mode, in the communication system in accordance with the embodiment of the present invention, when assuming that two OFDM symbols are used as the VHT-SIG A1 206 and the VHT-SIG A2 208, bit allocation for the 48 bits or 52 bits of the VHT-SIG A1 206 and the VHT-SIG A2 208, that is, the information included in the VHT-SIG A1 206 and the VHT-SIG A2 208, is as follows. [0050] MCS (modulation and coding scheme): 4 bits are needed (maximum 16 cases including 10 cases of the IEEE 802.11ac system and new MCSs, in which repetitive transmission is applied to a lowest transmission rate, are denoted).”; Cheong et al.; 0049)
(where “VHT-SIG-A.” maps to “HEW-SIG”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MCS capability of Cheong et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the MCS capability as taught by the communication/processing of Cheong et al., the benefits of improved reception sensitivity (Cheong et al.; 0082) are achieved.

However, Choi et al. further teaches a number of subcarriers indication capability which includes:
 subcarrier quantity information used by the second part of the transmission frame
(“In the IEEE 802.1 lac frame, the L-STF, L-LTF, L-SIG, and VHT SIG-A fields indicate the number of subcarriers actually used in the subcarrier used in the IEEE 802.11a or IEEE 802.11 system.”; Kang et al.; 91, p.9)
(“In the IEEE 802.11ac system, the frame format includes a non-HT short training field (L-STF) field, a non-HT long training field (L-LTF) field, a non-HT SIGNAL (L-SIG) field, and a VHT- SIG-ACVHT Signal A field, VHT Short Training field (VHT-STF) field, VHT Long Training field (VHT-LTF) field, VHT—SIG-B VHT Signal B field, PSDU (s) (PLCP service data unit) It is configured to include a Data field to transmit).”; Choi et al.; p.9, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the number of subcarriers indication capability of Choi et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the number of subcarriers indication capability as taught by the communication/processing of Choi et al., the benefits of improved efficiency (Choi et al.; p.3, middle of page) are achieved.

As to claim 16: 
Lee et al. as described above does not explicitly teach:
wherein the HEW-SIG carrying the information required for the second communications device to demodulate the second part of the transmission frame includes:
the HEW-SIG carrying at least one of subcarrier quantity information used by the second part of the transmission frame or Modulation and Coding Scheme (MCS) information of the second part of the transmission frame.

However, Cheong et al. further teaches an MCS capability which includes:
wherein the HEW-SIG carrying the information required for the second communications device to demodulate the second part of the transmission frame includes:
the HEW-SIG carrying at least one of ... or Modulation and Coding Scheme (MCS) information of the second part of the transmission frame.
(“In detail, first, in the case of the W Hz bandwidth mode, in the communication system in accordance with the embodiment of the present invention, when assuming that two OFDM symbols are used as the VHT-SIG A1 206 and the VHT-SIG A2 208, bit allocation for the 48 bits or 52 bits of the VHT-SIG A1 206 and the VHT-SIG A2 208, that is, the information included in the VHT-SIG A1 206 and the VHT-SIG A2 208, is as follows. [0050] MCS (modulation and coding scheme): 4 bits are needed (maximum 16 cases including 10 cases of the IEEE 802.11ac system and new MCSs, in which repetitive transmission is applied to a lowest transmission rate, are denoted).”; Cheong et al.; 0049)
(where “VHT-SIG-A.” maps to “HEW-SIG”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MCS capability of Cheong et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the MCS capability as taught by the communication/processing of Cheong et al., the benefits of improved reception sensitivity (Cheong et al.; 0082) are achieved.

However, Choi et al. further teaches a number of subcarriers indication capability which includes:
 subcarrier quantity information used by the second part of the transmission frame
(“In the IEEE 802.1 lac frame, the L-STF, L-LTF, L-SIG, and VHT SIG-A fields indicate the number of subcarriers actually used in the subcarrier used in the IEEE 802.11a or IEEE 802.11 system.”; Kang et al.; 91, p.9)
(“In the IEEE 802.11ac system, the frame format includes a non-HT short training field (L-STF) field, a non-HT long training field (L-LTF) field, a non-HT SIGNAL (L-SIG) field, and a VHT- SIG-ACVHT Signal A field, VHT Short Training field (VHT-STF) field, VHT Long Training field (VHT-LTF) field, VHT—SIG-B VHT Signal B field, PSDU (s) (PLCP service data unit) It is configured to include a Data field to transmit).”; Choi et al.; p.9, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the number of subcarriers indication capability of Choi et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the number of subcarriers indication capability as taught by the communication/processing of Choi et al., the benefits of improved efficiency (Choi et al.; p.3, middle of page) are achieved.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120127940 (U.S. Patent Application Publications citation #7 listed on IDS dated 3/21/2022) in view of Zhang et al. US 20120324315 and in further view of Liu et al. US 8665906 and Cheong et al. US 20130188572 and Gao et al. WO 2013037303 (citations are from English translation).

As to claim 5: 
Lee et al. as described above does not explicitly teach:
wherein the data part of the transmission frame comprises control information and data information, and wherein the control information comprises at least one type of the following information: scheduling information, broadcast information, and system information.

However, Liu et al. further teaches a scheduling/data capability which includes:
wherein the data part of the transmission frame comprises control information and data information, and wherein the control information comprises at least one type of the following information: scheduling information
(“Similar to the example aggregated PHY data unit 600 of FIG. 17, at most one station (e.g., the station corresponding to the first payload) is allowed to send an immediate acknowledgement. Other stations send acknowledgments at times corresponding to ACK scheduling information provided in the aggregated PHY data unit 680. In some embodiments, the ACK scheduling information is included in PHY portions of the data unit 680, such as in VHT-SIGs. The ACK scheduling information includes one or more of a starting time, a slot allocation (e.g., a starting time and duration), a sequence or index, etc., in various embodiments.”; Liu et al.; col. 19, lines 1-11)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the scheduling/data capability of Liu et al. into Lee et al. By modifying the data of Lee et al. to include the scheduling/data capability as taught by the PHY data unit of Liu et al., the benefits of improved efficiency (Liu et al.; col. 26, lines 13-17) are achieved.

However, Cheong et al. further teaches a MCS/system capability which includes:
system information
(“In detail, first, in the case of the W Hz bandwidth mode, in the communication system in accordance with the embodiment of the present invention, when assuming that two OFDM symbols are used as the VHT-SIG A1 206 and the VHT-SIG A2 208, bit allocation for the 48 bits or 52 bits of the VHT-SIG A1 206 and the VHT-SIG A2 208, that is, the information included in the VHT-SIG A1 206 and the VHT-SIG A2 208, is as follows. [0050] MCS (modulation and coding scheme): 4 bits are needed (maximum 16 cases including 10 cases of the IEEE 802.11ac system and new MCSs, in which repetitive transmission is applied to a lowest transmission rate, are denoted).”; Cheong et al.; 0049)
(where “MCS” is associated with “system”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MCS/system capability of Cheong et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the MCS/system capability as taught by the communication/processing of Cheong et al., the benefits of improved reception sensitivity (Cheong et al.; 0082) are achieved.

However, Gao et al. further teaches a multicast capability which includes:
broadcast information
(“The present invention relates to the field of communications. Provided in an embodiment of the present invention are a multicast packet transmission method, station device and service set system, capable of simplifying the addressing mode in the multicast packet receiving process and saving power. The multicast packet transmission method comprises: receiving the VHT-SIG-A1 of a data packet; verifying a multicast identification in the VHT-SIG-A1, and if the multicast identification indicates that the data packet is a multicast packet, then using a self-affiliated multicast address to match partial multicast addresses of the multicast packet in the VHT-SIG-A1; if the self-affiliated multicast address does not match the partial multicast addresses of the multicast packet, then abandoning the reception of the multicast packet. The embodiment of the present invention is suitable for multicast packet transmission.”; Gao et al.; Abstract)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast capability of Gao et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the multicast capability as taught by the communication/processing of Gao et al., the benefits of simplified addressing (Gao et al.; p.3, bottom of page) are achieved.

As to claim 17: 
Lee et al. as described above does not explicitly teach:
wherein the data part of the transmission frame comprises control information and data information, and wherein the control information comprises at least one type of the following information: scheduling information, broadcast information, and system information.

However, Liu et al. further teaches a scheduling/data capability which includes:
wherein the data part of the transmission frame comprises control information and data information, and wherein the control information comprises at least one type of the following information: scheduling information
(“Similar to the example aggregated PHY data unit 600 of FIG. 17, at most one station (e.g., the station corresponding to the first payload) is allowed to send an immediate acknowledgement. Other stations send acknowledgments at times corresponding to ACK scheduling information provided in the aggregated PHY data unit 680. In some embodiments, the ACK scheduling information is included in PHY portions of the data unit 680, such as in VHT-SIGs. The ACK scheduling information includes one or more of a starting time, a slot allocation (e.g., a starting time and duration), a sequence or index, etc., in various embodiments.”; Liu et al.; col. 19, lines 1-11)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the scheduling/data capability of Liu et al. into Lee et al. By modifying the data of Lee et al. to include the scheduling/data capability as taught by the PHY data unit of Liu et al., the benefits of improved efficiency (Liu et al.; col. 26, lines 13-17) are achieved.

However, Cheong et al. further teaches a MCS/system capability which includes:
system information
(“In detail, first, in the case of the W Hz bandwidth mode, in the communication system in accordance with the embodiment of the present invention, when assuming that two OFDM symbols are used as the VHT-SIG A1 206 and the VHT-SIG A2 208, bit allocation for the 48 bits or 52 bits of the VHT-SIG A1 206 and the VHT-SIG A2 208, that is, the information included in the VHT-SIG A1 206 and the VHT-SIG A2 208, is as follows. [0050] MCS (modulation and coding scheme): 4 bits are needed (maximum 16 cases including 10 cases of the IEEE 802.11ac system and new MCSs, in which repetitive transmission is applied to a lowest transmission rate, are denoted).”; Cheong et al.; 0049)
(where “MCS” is associated with “system”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MCS/system capability of Cheong et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the MCS/system capability as taught by the communication/processing of Cheong et al., the benefits of improved reception sensitivity (Cheong et al.; 0082) are achieved.

However, Gao et al. further teaches a multicast capability which includes:
broadcast information
(“The present invention relates to the field of communications. Provided in an embodiment of the present invention are a multicast packet transmission method, station device and service set system, capable of simplifying the addressing mode in the multicast packet receiving process and saving power. The multicast packet transmission method comprises: receiving the VHT-SIG-A1 of a data packet; verifying a multicast identification in the VHT-SIG-A1, and if the multicast identification indicates that the data packet is a multicast packet, then using a self-affiliated multicast address to match partial multicast addresses of the multicast packet in the VHT-SIG-A1; if the self-affiliated multicast address does not match the partial multicast addresses of the multicast packet, then abandoning the reception of the multicast packet. The embodiment of the present invention is suitable for multicast packet transmission.”; Gao et al.; Abstract)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast capability of Gao et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the multicast capability as taught by the communication/processing of Gao et al., the benefits of simplified addressing (Gao et al.; p.3, bottom of page) are achieved.

Claim(s) 7, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120127940 (U.S. Patent Application Publications citation #7 listed on IDS dated 3/21/2022) in view of Zhang et al. US 20120324315 and in further view of Choi et al. US 20160249381.

As to claim 7:
Lee et al. discloses:
A communications device, comprising:
a transceiver, configured to receive a transmission frame, wherein the transmission frame comprises a first part and a second part, the first part of the transmission frame is received ... of a first quantity of subcarriers, the second part of the transmission frame is received ... of a second quantity of subcarriers, the first quantity is not equal to the second quantity,
(“The number of subcarriers (e.g., 52) allocated to the VHTSIG-A is smaller than the number of subcarriers (e.g., 56) allocated to the VHTSIG-B. This means that frequency domain resources allocated to the VHTSIG-A are smaller than frequency domain resources allocated to the VHTSIG-B. This is because the VHTSIG-A is decoded using the channel estimation of an L-LTF in order to maintain backward compatibility.”; Lee et al.; 0104)
(“FIG. 4 shows an example of a PLCP frame applied to a VHT system according to the present invention.”; Lee et al.; 0066)
(where
“PLCP frame” maps to “transmission frame”
“VHTSIG-A”/FIGs. 4-5 maps to “first part”,
“VHTSIG-B”/FIGs 4-5 maps to “second part”
“number of subcarriers (e.g., 52) allocated to the VHTSIG-A” maps to “first quantity of subcarriers”,
“number of subcarriers (e.g., 56) allocated to the VHTSIG-B” maps to “second quantity of subcarriers”,
“52” is not equal to “56” which maps to “not equal”

a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal, and 
(where
“frequency domain resources allocated to the VHTSIG-A are smaller than frequency domain resources allocated to the VHTSIG-B” maps to “a transmission bandwidth used by the first part of the transmission frame and a transmission bandwidth used by the second part of the transmission frame are not equal”, where “smaller” maps to “not equal”

	Lee et al. teaches transmission of a frame with legacy and VHT portions, where the legacy and VHT portions have different subcarriers and different bandwidths.
      
Lee et al. as described above does not explicitly teach:
using Fourier transform [of a first quantity of subcarriers]
using Fourier transform [of a second quantity of subcarriers]
a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.

However, Zhang et al. further teaches a same subcarrier spacing for different bandwidths capability which includes:
a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers.
(“At block 424, second OFDM symbols are generated to include the second constellation symbols produced at block 422. Each of the second OFDM symbols utilizes a second tone spacing, and includes a second number of non-zero tones that collectively span a second bandwidth. The second tone spacing is the same as the first tone spacing of the first OFDM symbols generated at block 414 (i.e. the same clock rate is used at blocks 414 and 424). The second number of non-zero tones is less than the first number of non-zero tones in the first OF DM symbols generated at block 414. The non-zero tones of the second OFDM symbols collectively span a second bandwidth that is less than the first bandwidth of the first OFDM symbols.”; Zhang et al.; 0093)
(where
“second tone spacing is the same as the first tone spacing” maps to “a spacing of the first quantity of subcarriers is equal to a spacing of the second quantity of subcarriers”,

      	Zhang et al. teaches transmission of legacy and HEW portions with different bandwidths and with the same subcarrier spacing.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same subcarrier spacing for different bandwidths capability of Zhang et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the same subcarrier spacing for different bandwidths capability as taught by the communication/processing of Zhang et al., the benefits of improved performance (Lee et al.; 0212) with improved sensitivity (Zhang et al.; 0048) are achieved.

However, Choi et al. further teaches a FFT capability which includes:
using Fourier transform [of a first quantity of subcarriers]
using Fourier transform [of a second quantity of subcarriers]
 (“An L-STF, an L-LTF, and an L-SIG may be the same as the L-STF, L-LTF, and L-SIG of a VHT PPDU. The L-STF, the L-LTF, and the L-SIG may be transmitted in an Orthogonal Frequency Division Multiplexing (OFDM) symbol generated based on 64 Fast Fourier Transform (FFT) points (or 64 subcarriers) in each 20 MHz channel.”; Choi et al.; 0036)
(“An FFT size per unit frequency may be further increased from the HE-STF (or from the HE-SIG A). For example, 256 FFT may be used in a 20 MHz channel, 512 FFT may be used in a 40 MHz channel, and 1024 FFT may be used in an 80 MHz channel If the FFT size is increased, the number of OFDM subcarriers per unit frequency is increased because spacing between OFDM subcarriers is reduced, but an OFDM symbol time may be increased. In order to improve efficiency, the length of a GI after the HE-STF may be configured to be the same as that of the GI of the HE-SIG A.”; Choi et al.; 0042)
(where
“L-STF, an L-LTF, and an L-SIG may be the same as the L-STF, L-LTF, and L-SIG of a VHT PPDU. The L-STF, the L-LTF, and the L-SIG may be transmitted in an Orthogonal Frequency Division Multiplexing (OFDM) symbol generated based on 64 Fast Fourier Transform (FFT) points (or 64 subcarriers)” maps to “using Fourier transform [of a first quantity of subcarriers]
“FFT size per unit frequency may be further increased from the HE-STF (or from the HE-SIG A). For example, 256 FFT may be used in a 20 MHz channel, 512 FFT may be used in a 40 MHz channel” maps to “using Fourier transform [of a second quantity of subcarriers]”

      	Choi et al. teaches performing FFT on legacy portion and FFT on HE portion of frame.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the FFT capability of Choi et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the FFT capability as taught by the communication/processing of Choi et al., the benefits of improved performance (Lee et al.; 0212) with improved efficiency (Choi et al.; 0068) are achieved.

As to claim 8:
Lee et al. discloses:
	wherein the first part of the transmission frame comprises a preamble part of the transmission frame, the second part of the transmission frame comprises a data part of the transmission frame, and the preamble part of the transmission frame carries information required for a second communications device to demodulate the second part of the transmission frame.
	(“A plurality of the VHT-LTFs 460 is included and used for channel estimation for demodulating the VHTSIG-B 470 and the data 480. The VHT-LTF 460 can also be referred to as a data VHT-LTF. In addition, an extension VHT-LTF for channel sounding can be used.”; Lee et al.; 0071)
	(“A VHT PLCP frame 300 includes a VHTSIG-A field 330, a VHTSIG-B field 340, and a DATA field 360. Each of the VHTSIG-A field 330 and the VHTSIG-B field 340 includes control information which is necessary for a reception STA to demodulate and decode the DATA field 360. The names of the VHTSIG-A field 330 and the VHTSIG-B field 340 are arbitrary and can be represented in various ways by first control information and second control information, respectively, or a first control signal and a second control signal, respectively.”; Lee et al.; 0059)

As to claim 9:
Lee et al. discloses:
	wherein the preamble part of the transmission frame comprises a legacy short training field (L-STF), a legacy long training field (L-LTF), legacy signaling (L-SIG), and a high efficiency wireless local area network signaling (HEW-SIG), and wherein the HEW-SIG carries the information required for the second communications device to demodulate the second part of the transmission frame.
	(“A VHT PLCP frame 300 includes a VHTSIG-A field 330, a VHTSIG-B field 340, and a DATA field 360. Each of the VHTSIG-A field 330 and the VHTSIG-B field 340 includes control information which is necessary for a reception STA to demodulate and decode the DATA field 360. The names of the VHTSIG-A field 330 and the VHTSIG-B field 340 are arbitrary and can be represented in various ways by first control information and second control information, respectively, or a first control signal and a second control signal, respectively.”; Lee et al.; 0059)
	(where, see FIGs 3-4, where “VHTSIG-A” maps to “HEW-SIG”

As to claim 12:
Lee et al. discloses:
the communications device is a user station (STA).
(“This is because if more STAs are multiplexed using MU-MIMO, only one OFDM symbol can be insufficient to transmit the VHTSIG-A.”; Lee et al.; 0105)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120127940 (U.S. Patent Application Publications citation #7 listed on IDS dated 3/21/2022) in view of Zhang et al. US 20120324315 and in further view of Choi et al. US 20160249381 and Cheong et al. US 20130188572 and Choi et al. WO 2013176394 (citations are from English translation).

As to claim 10: 
Lee et al. as described above does not explicitly teach:
wherein the HEW-SIG carrying the information required for the second communications device to demodulate the second part of the transmission frame includes:
the HEW-SIG carrying at least one of subcarrier quantity information used by the second part of the transmission frame or Modulation and Coding Scheme (MCS) information of the second part of the transmission frame.

However, Cheong et al. further teaches an MCS capability which includes:
wherein the HEW-SIG carrying the information required for the second communications device to demodulate the second part of the transmission frame includes:
the HEW-SIG carrying at least one of ... or Modulation and Coding Scheme (MCS) information of the second part of the transmission frame.
(“In detail, first, in the case of the W Hz bandwidth mode, in the communication system in accordance with the embodiment of the present invention, when assuming that two OFDM symbols are used as the VHT-SIG A1 206 and the VHT-SIG A2 208, bit allocation for the 48 bits or 52 bits of the VHT-SIG A1 206 and the VHT-SIG A2 208, that is, the information included in the VHT-SIG A1 206 and the VHT-SIG A2 208, is as follows. [0050] MCS (modulation and coding scheme): 4 bits are needed (maximum 16 cases including 10 cases of the IEEE 802.11ac system and new MCSs, in which repetitive transmission is applied to a lowest transmission rate, are denoted).”; Cheong et al.; 0049)
(where “VHT-SIG-A.” maps to “HEW-SIG”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MCS capability of Cheong et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the MCS capability as taught by the communication/processing of Cheong et al., the benefits of improved reception sensitivity (Cheong et al.; 0082) are achieved.

However, Choi et al.’394 further teaches a number of subcarriers indication capability which includes:
 subcarrier quantity information used by the second part of the transmission frame
(“In the IEEE 802.1 lac frame, the L-STF, L-LTF, L-SIG, and VHT SIG-A fields indicate the number of subcarriers actually used in the subcarrier used in the IEEE 802.11a or IEEE 802.11 system.”; Kang et al.; 91, p.9)
(“In the IEEE 802.11ac system, the frame format includes a non-HT short training field (L-STF) field, a non-HT long training field (L-LTF) field, a non-HT SIGNAL (L-SIG) field, and a VHT- SIG-ACVHT Signal A field, VHT Short Training field (VHT-STF) field, VHT Long Training field (VHT-LTF) field, VHT—SIG-B VHT Signal B field, PSDU (s) (PLCP service data unit) It is configured to include a Data field to transmit).”; Choi et al.; p.9, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the number of subcarriers indication capability of Choi et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the number of subcarriers indication capability as taught by the communication/processing of Choi et al., the benefits of improved efficiency (Choi et al.; p.3, middle of page) are achieved.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120127940 (U.S. Patent Application Publications citation #7 listed on IDS dated 3/21/2022) in view of Zhang et al. US 20120324315 and in further view of Choi et al. US 20160249381 and Liu et al. US 8665906 and Cheong et al. US 20130188572 and Gao et al. WO 2013037303 (citations are from English translation).

As to claim 11: 
Lee et al. as described above does not explicitly teach:
wherein the data part of the transmission frame comprises control information and data information, and wherein the control information comprises at least one type of the following information: scheduling information, broadcast information, and system information.

However, Liu et al. further teaches a scheduling/data capability which includes:
wherein the data part of the transmission frame comprises control information and data information, and wherein the control information comprises at least one type of the following information: scheduling information
(“Similar to the example aggregated PHY data unit 600 of FIG. 17, at most one station (e.g., the station corresponding to the first payload) is allowed to send an immediate acknowledgement. Other stations send acknowledgments at times corresponding to ACK scheduling information provided in the aggregated PHY data unit 680. In some embodiments, the ACK scheduling information is included in PHY portions of the data unit 680, such as in VHT-SIGs. The ACK scheduling information includes one or more of a starting time, a slot allocation (e.g., a starting time and duration), a sequence or index, etc., in various embodiments.”; Liu et al.; col. 19, lines 1-11)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the scheduling/data capability of Liu et al. into Lee et al. By modifying the data of Lee et al. to include the scheduling/data capability as taught by the PHY data unit of Liu et al., the benefits of improved efficiency (Liu et al.; col. 26, lines 13-17) are achieved.

However, Cheong et al. further teaches a MCS/system capability which includes:
system information
(“In detail, first, in the case of the W Hz bandwidth mode, in the communication system in accordance with the embodiment of the present invention, when assuming that two OFDM symbols are used as the VHT-SIG A1 206 and the VHT-SIG A2 208, bit allocation for the 48 bits or 52 bits of the VHT-SIG A1 206 and the VHT-SIG A2 208, that is, the information included in the VHT-SIG A1 206 and the VHT-SIG A2 208, is as follows. [0050] MCS (modulation and coding scheme): 4 bits are needed (maximum 16 cases including 10 cases of the IEEE 802.11ac system and new MCSs, in which repetitive transmission is applied to a lowest transmission rate, are denoted).”; Cheong et al.; 0049)
(where “MCS” is associated with “system”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MCS/system capability of Cheong et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the MCS/system capability as taught by the communication/processing of Cheong et al., the benefits of improved reception sensitivity (Cheong et al.; 0082) are achieved.

However, Gao et al. further teaches a multicast capability which includes:
broadcast information
(“The present invention relates to the field of communications. Provided in an embodiment of the present invention are a multicast packet transmission method, station device and service set system, capable of simplifying the addressing mode in the multicast packet receiving process and saving power. The multicast packet transmission method comprises: receiving the VHT-SIG-A1 of a data packet; verifying a multicast identification in the VHT-SIG-A1, and if the multicast identification indicates that the data packet is a multicast packet, then using a self-affiliated multicast address to match partial multicast addresses of the multicast packet in the VHT-SIG-A1; if the self-affiliated multicast address does not match the partial multicast addresses of the multicast packet, then abandoning the reception of the multicast packet. The embodiment of the present invention is suitable for multicast packet transmission.”; Gao et al.; Abstract)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast capability of Gao et al. into Lee et al. By modifying the communication/processing of Lee et al. to include the multicast capability as taught by the communication/processing of Gao et al., the benefits of simplified addressing (Gao et al.; p.3, bottom of page) are achieved.


Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

CN 103117833 A (citations are from English translation) -teaches VHG-SIG A including modulation scheme (see para. 0046).
US 20150023272 – teaches VHT-SIGA2 field including MCS information (see para. 0108).
US 20160143010 – teaches using same sub-carrier spacing with differing bandwidths (see para. 0037).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464